This is an appeal on questions of law and fact from a judgment of the Court of Common Pleas of Hamilton county, setting aside and holding for naught a deficiency judgment rendered in case numbered A-36246, and enjoining the further prosecution of case numbered A-40703, upon the docket of the Court of Common Pleas, predicated upon that judgment.
The ground alleged for setting aside the deficiency judgment is that it was obtained without notice, and, for enjoining the prosecution of case numbered A-40703, the grounds alleged are that the mortgaged real estate was sold in case A-36246 for an inadequate consideration to the defendant in this action, The West Norwood Building  Loan Company, which was the plaintiff in the action in which the property was sold. The legal conclusion is alleged that the remedy at law is inadequate.
It appears that The West Norwood Building  Loan Company filed action A-36246 to foreclose a mortgage against the plaintiffs in this action as mortgagors, and *Page 291 
joined as defendants successive grantees, including the ultimate grantee, who owned the legal title. As against these successive grantees, it was alleged that they had assumed the mortgage debt. No separate cause of action on the note was alleged, and, while it was alleged that the mortgagors had borrowed the money secured by the mortgage, there was no direct averment that they had promised to pay the debt. The promise was, of course, necessarily implied from the express averments. The prayer of the petition in A-36246 was:
"Wherefore, plaintiff, The West Norwood Building  Loan Company, prays that said mortgage may be foreclosed, and said premises sold to pay said debt, and for such other relief, as is equitable."
By cross-petitions and answers thereto, the defendants raised the issue as to the order of their personal liability to pay the deficiency.
The mortgagors, by answer, admitted borrowing the money and executing the mortgage, and denied the other averments. No affirmative defense, such as payment in whole or in part, was alleged. There was, therefore, no issue raised as to the amount of the indebtedness. They asserted as against the succeeding grantees that they, the assuming grantees, should be required to pay any deficiency.
In due time a judgment in foreclosure was entered to which the mortgagors did not object at the time, and do not now object. We have been furnished with no rule of court requiring any special form of notice to be given of the time of such a hearing, but the evidence shows that special notice by registered mail was given. In its judgment the court made a finding that the plaintiff's mortgage was the first lien and that the condition of the mortgage had been broken. The judgment continued:
"It is therefore considered by the court that the plaintiff, The West Norwood Building  Loan Company, recover from the defendant, George W. Conover, *Page 292 
the sum of $13,420.47, and their costs herein expended," and that, unless the amount was paid within ten days, the mortgaged real estate should be sold. The amount not having been paid, an order for public sale was issued and The West Norwood Building 
Loan Company bid $9,333.34, and was declared the highest and best bidder.
Thereafter an entry of confirmation and distribution was entered directing the delivery of a deed to The West Norwood Building  Loan Company, and the distribution of the proceeds, and concluding so far as material here as follows:
"And there still remaining due The West Norwood Building  Loan Company the sum of $4,345, it is considered that The West Norwood Building  Loan Company recover same from the defendants, Miriam Stuhlbarg, Harry M. Stuhlbarg, Carl Schoeppel, and George W. Conover, and execution is awarded therefor."
It is admitted that the mortgagors had no notice of the making of this order of confirmation and distribution. The evidence does not show any rule of court requiring any particular kind of notice of a hearing of a motion to confirm a sale and distribute the proceeds. It does show the mortgagors had due notice of the pendency of the action and had entered their appearance in the case by filing pleadings, thus showing that the notice requisite to give the court jurisdiction was not lacking. It also shows that this entry was made on July 27, 1933, and was never questioned by them at any time in that action. It was never questioned in any way until this action was filed on January 24, 1934.
The action numbered A-40703 is one to subject certain real estate of mortgagors to the payment of the deficiency of the mortgage debt after applying the proceeds of the sale of the mortgaged premises. The plaintiff alleged that for want of goods and chattels *Page 293 
it had levied upon the real estate described. The defendants other than the plaintiffs in this action were joined because they claimed an interest in the premises. The prayer was that the court marshal the liens and order a sale of the premises and apply the proceeds in payment of the liens in the order of their priority.
The purpose of the present action is to nullify the action of the court in A-36246, and thus destroy the basis for the marshaling of liens in A-40703.
As this action is a collateral attack upon the action of the court in A-36246, it can only succeed in the event that what was done in that case was beyond the jurisdiction of the court.State, ex rel. Hawke, v. Le-Blond, 108 Ohio St. 126 at 138,140 N.E. 510; Welch v. Focht, 67 Okla. 275, 171 P. 730; Foltz v.St. Louis  S. F. Ry. Co., 8 C.C.A., 635, 60 F., 316. Mere irregularities or errors can furnish no ground for disturbing the action of the court. Therefore, the fact, if it is a fact, that the order of confirmation and distribution was made without serving the mortgagors with the notice required by rule of court is not available. The Common Pleas Court is a court of general jurisdiction of the subject-matter, and, as the mortgagors had been served with summons and had filed answers, the court had jurisdiction of the persons.
In 1 Freeman on Judgments (5 Ed.), at page 739, it is said:
"A prayer for general relief authorizes the court to grant any relief within the issues presented by the allegations of the bill of complaint and a judgment, though departing from the specific relief asked, if within the facts pleaded, is not void for lack of jurisdiction."
And at pages 741 and 742 the same author states:
"As elsewhere shown, when jurisdiction over both the parties and the subject-matter is once obtained, no error committed in the exercise of that jurisdiction can make the proceedings or judgment of the court void." *Page 294 
The failure to give an additional notice required by rule of court would be an error to be asserted in a direct attack and not collaterally.
Nor is the fact that the finding of the amount due is not in the customary form in the foreclosure decree ground for declaring the finding a nullity. The mortgagors had admitted borrowing the money, and had not pleaded payment. The finding of the amount due is sufficiently specific to make it invulnerable to collateral attack. The finding was for an amount less than the mortgagors admitted borrowing. In 27 Ohio Jurisprudence, 654, it is said:
"In a proceeding to foreclose a mortgage the amount due must be ascertained before a sale is decreed. In other words, a finding of the amount due is a necessary predicate to an order of sale in a foreclosure proceeding.
"In a foreclosure proceeding, the defendant can take issue as to the amount claimed, and when such issue is taken, it must be, and is, heard as a question of fact; but if no issue is taken by the defendant, the finding is made as on confession."
The principal case cited in support of the text is Doyle v.West, 60 Ohio St. 438, 54 N.E. 469, and it fully sustains it. We find no case in conflict.
Now what is the nature of this finding of the amount due? The same authority answers this question. In 27 Ohio Jurisprudence, 654 and 655, it is said:
"The finding of the amount due in a foreclosure proceeding is a final determination of the question and is a debt evidenced by record which can only be discharged by payment. Such finding is not, however, a judgment and no execution can be issued thereon unless ordered. It is not a decree for the payment of money, but only a basis for the sale to satisfy such debt. Nor does it become a lien upon the other lands of the debtor." *Page 295 
But it is argued that as no specific prayer for a personal judgment is asked, the court lacked jurisdiction to render one. It should be observed that while the court in form rendered a personal judgment, it also ordered execution to secure satisfaction of the deficiency and the lien that it is sought to enforce in A-40703 is an execution lien and not a judgment lien. In 27 Ohio Jurisprudence, 668 and 669, it is said:
"Under the old chancery practice and under the code, where the court has acquired jurisdiction of the person of the mortgagor, it has power to award execution for any balance due after the proceeds of the sale of the mortgaged premises have been exhausted. A prayer for personal judgment is unnecessary. This practice is justified on the ground that it renders an action at law upon the notes unnecessary where the plaintiff only desired execution for the deficiency after exhausting the mortgaged premises. Such an execution has been termed an equitable execution. Such a decree apparently has not the force and effect of a judgment at law except as to the balance remaining due after subjecting the mortgaged property, and does not create a lien on property other than that mortgaged, though it is a final judgment for the purposes of the statute of limitations."
In Giddings et al., Exrs., v. Barney, 31 Ohio St. 80, at 83, it is said:
"We are not, however, to be understood as holding that in equity cases, the court may not give a personal judgment, where equity requires it. McCrory v. Parks, 18 Ohio St. 1; Admr. ofReed v. Reed, 25 Ohio St. 422. Nor is it intended to deny the power of the court, in an action to foreclose a mortgage, where the court has acquired jurisdiction of the person of the mortgagor, to award execution for any balance due, after the proceeds of the sale of the mortgaged premises have been exhausted. Hamilton v. Jefferson, *Page 296 13 Ohio, 427; Myers v. Hewett, 16 Ohio, 449; Moore v. Starks, 1 Ohio St. 369;  Maholm v. Marshall, 29 Ohio St. 611." See also: Wild's Journal Entries (5 Ed.), 133.
It would seem, therefore, that the court had jurisdiction to award execution to satisfy the deficiency without, in terms, entering a personal judgment for that amount or any amount, the finding being sufficient for that purpose.
This whole subject of the power of the court to render a judgment or award execution for a deficiency in a foreclosure action is elaborately discussed in Young v. Vail, 29 N.M. 324,222 P. 912, 34 A.L.R., 980, and the conclusion reached that the court has such power.
Finally, it should be observed that the plaintiffs in this action had a plain, adequate, and complete remedy at law by defending the claim asserted against them in A-40703. That action was pending when this one was instituted, and that which is alleged here as a cause of action, if sufficient in law or equity, would be a complete defense to that action.
For these reasons, the court finds in favor of the defendants, and orders the dismissal of the plaintiffs' petition for want of equity. *Page 297